 1   Melissa Newel (#148563)
     NEWEL LAW
 2   2625 Alcatraz Ave., Suite 132
 3   Berkeley, CA 94705
     (510) 316-3827
 4   mnewel@newellawfirm.com

 5   Attorney for Plaintiff
     JADA NANETTE LIMA
 6

 7   MCGREGOR W. SCOTT
     United States Attorney
 8   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 9   TINA NAICKER
     Social Security Administration
10
     Assistant United States Attorney
11   160 Spear Street, Suite 800
     San Francisco, CA 94105
12   (415) 268-5611
     tina.naicker@ssa.gov
13
     Attorneys for Defendant
14
                                     UNITED STATES DISTRICT COURT
15
                                EASTERN DISTRICT OF CALIFORNIA
16

17
         JADA NANETTE LIMA,                           No. 1:18-CV-0816 (JDP)
18
                        Plaintiff,
19
              v.                                      STIPULATION ANDORDER FOR AWARD
20                                                    AND PAYMENT OF ATTORNEYS FEES
         ANDREW SAUL1,                                PURSUANT TO THE EQUAL ACCESS TO
21       COMMISSIONER OF                              JUSTICE ACT (28 U.S.C. §2412(d))
         SOCIAL SECURITY,
22
                        Defendant.
23

24

25

26
27
     1
      Pursuant to Rule 25(d)(1) of the Federal Rules of Civil Procedure and 42 U.S.C. § 405(g),
28   Andrew Saul is hereby substituted as the named defendant in the above-referenced action.


                          STIPULATION AND ORDER FOR AWARD AND PAYMENT
                                OF ATTORNEYS FEES PURSUANT TO EAJA
 1          IT IS HEREBY STIPULATED by and between the parties, through their undersigned

 2   attorneys, subject to the approval of the Court, that Jada Nanette Lima (“Plaintiff”) be awarded

 3   attorney fees under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. §2412 (d), in the

 4   amount of two thousand six hundred ninety-one dollars and thirty-six cents ($2,691.36). This

 5   represents compensation for legal services rendered on behalf of Plaintiff by counsel in

 6   connection with this civil action, in accordance with 28 U.S.C. §2412 (d).

 7          After the Court issues an Order for EAJA fees to Plaintiff, the government will consider

 8   the matter of Plaintiff’s assignment of EAJA fees to Plaintiff’s attorney. Pursuant to Astrue v.

 9   Ratliff, 560 U.S. 586, 598 (2010), the ability to honor the assignment will depend on whether the

10   attorney fees are subject to any offset allowed under the United States Department of the

11   Treasury’s Offset Program. After the Order for EAJA fees is entered, the government will

12   determine whether they are subject to any offset.

13          Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines

14   that Plaintiff does not owe a federal debt subject to offset, then the government shall cause the

15   payment of fees approved to be made payable to Melissa Newel or Newel Law (collectively

16   “Plaintiff’s counsel”), pursuant to the assignment executed by Plaintiff. Any and all payments

17   made shall be delivered to Plaintiff’s counsel.

18          This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA

19   attorney fees and does not constitute an admission of liability on the part of Defendant under

20   EAJA. Payment of the agreed amount shall constitute a complete release from, and bar to, any
21   and all claims that Plaintiff and/or Plaintiff’s counsel may have relating to EAJA attorney fees

22   and expenses in connection with this action.

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///


                           STIPULATION AND ORDER FOR AWARD AND PAYMENT
                                 OF ATTORNEYS FEES PURSUANT TO EAJA
 1            This award is without prejudice to the rights of Plaintiff’s counsel to seek Social Security

 2   Act attorney fees under 42 U.S.C. §406(b), subject to the provisions of the EAJA.

 3
                                                            Respectfully submitted,
 4
     Dated: June 28, 2019                                   NEWEL LAW
 5

 6
                                                    By:     Melissa Newel
 7                                                          Melissa Newel
                                                            Attorney for Plaintiff
 8                                                          JADA NANETTE LIMA
 9

10   Dated: June 28, 2019                                   MCGREGOR W. SCOTT
                                                            United States Attorney
11                                                          DEBORAH LEE STACHEL
                                                            Regional Chief Counsel, Region IX
12                                                          Social Security Administration
13
                                                    By:     Tina Naicker*
14                                                          TINA NAICKER
                                                            (*Authorized by email dated 06/28/2019)
15                                                          Special Assistant U.S. Attorney
                                                            Attorneys for Defendant
16

17

18                                                 ORDER
              Pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d), attorney fees in the
19
     amount of two thousand six hundred ninety-one dollars and thirty-six cents ($2,691.36) be
20
21   awarded subject to the terms of the stipulation.

22

23   IT IS SO ORDERED.

24

25   Dated:      July 2, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28


                            STIPULATION AND ORDER FOR AWARD AND PAYMENT
                                  OF ATTORNEYS FEES PURSUANT TO EAJA
